Citation Nr: 1747720	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to March 1986 and from September 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In the present case, the Board notes that the record contains an August 2012 VA opinion indicating, in effect, that it is unlikely that the Veteran has a current diagnosis of chronic fatigue syndrome related to his service.  The Board finds, however, that the opinion is inadequate, inasmuch as the examiner stated that there was "no evidence based on records for chronic fatigue syndrome."  The claims file contains a letter from a private doctor, dated May 2002 and provided to VA in July 2012, which gave an impression of "chronic fatigue syndrome of uncertain cause."  It is not clear whether this letter had been added to the claims file before the August 2012 examiner reviewed it, but it was clearly in VA's possession and provides some evidence that the Veteran has chronic fatigue syndrome.  The August 2012 opinion relies, therefore, on an inaccurate factual premise and is thus inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  A supplemental opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record also contains statements indicating that the Veteran may have served in either a reserve unit or in the National Guard in 1991 and 1992, after his separation from the Air Force.  No attempt has been made to locate any medical or personnel records from this period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate records repository to determine whether or not the Veteran served in either a reserve capacity or in the National Guard after his May 1991 separation from the Air Force.  Document all efforts and results, including negative results, in the claims file.  Add any newly obtained records to the claims file.  

2.  Return the claims file to the August 2012 VA examiner or a similarly qualified VA examiner, for an addendum opinion.  Only if the VA examiner deems it necessary should the Veteran be afforded a full VA examination.  

The examiner should provide an addendum opinion as to whether or not the Veteran has chronic fatigue syndrome or another disability related to his complaints of fatigue.  The examiner should specifically discuss the May 2002 letter by Dr. Kirkpatrick which gave an impression of "chronic fatigue syndrome of uncertain cause."

If one or more disabilities are diagnosed, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  

A rationale for all requested opinions should be provided.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




